Citation Nr: 9908955	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of service-connected vitiligo, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 25, 1985, to 
July 22, 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
following a February 1997 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which effectuated a grant of service connection 
previously awarded by the Board for vitiligo, and assigned a 
10 percent rating, effective from April 2, 1993.  
Subsequently, by a September 1997 decision, the RO awarded a 
30 percent rating, effective from April 2, 1993.  

At a January 1999 personal hearing before the undersigned, 
the veteran raised the issue of entitlement to secondary 
service connection for a psychiatric disorder.  This issue 
has not been developed for appellate review and is not 
intertwined with the issue on appeal.  Accordingly, it is 
referred to the RO for appropriate action.


REMAND

The Board notes that the veteran and his representative have 
argued that the severity of the veteran's service-connected 
vitiligo has significantly increased within the year prior to 
the January 1999 hearing.  It has also been argued that the 
RO improperly rated the veteran's vitiligo by analogy to 
facial scars.  The veteran instead claims that vitiligo 
represents a systemic disease process which results in 
various autoimmune problems.  

Governing regulations provide that when, as here, an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical location and the 
manifested symptoms are closely analogous.  38 C.F.R. § 4.20 
(1998).  In the veteran's case, the RO has rated the 
veteran's service-connected vitiligo under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998) (disfiguring head, face, or neck 
scars).  See RO decisions entered in February 1997 and 
September 1997.


The rating criteria under Diagnostic Code 7800 provide that a 
50 percent evaluation is warranted for disfiguring scars 
where the disfigurement is characterized as "[c]omplete or 
exceptionally repugnant deformity of one side of [the] face 
or marked or repugnant bilateral disfigurement."  Diagnostic 
Code 7800.  A 30 percent rating is warranted for "[s]evere" 
disfigurement, "especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles."  Id.  
Moreover, "[w]hen in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  Id.  

Tellingly, a review of the record on appeal reveals a March 
1997 letter from Ronald A. Katz, M.D., in which the following 
description of the veteran's vitiligo was given:  

The pigment loss is about 80% in the face 
and neck, 50% on the chest and abdomen, 
90% on the arms and the legs and . . .20% 
. . . on the back.  The total overall 
pigmentary loss is about 65-75% of the 
cutaneous surface.
* * *
Vitiligo . . . is a systemic autoimmune 
disorder which may affect not only the 
skin but may be associated with a variety 
of other systemic problems including 
thyroid disease and pernicious anemia.  
In addition, patients with vitiligo are 
highly susceptible to the development of 
skin cancer from sun exposure due to the 
lack of protective melanocytes which are 
missing in the areas of involved skin.  
This is not a cosmetic disease and has a 
much more ominous potential for long-term 
disability than a controllable medical 
condition such as eczema.

At the January 1999 hearing, the veteran specifically argued 
additional disability such as thyroid disease or anemia due 
to this autoimmune dysfunction.  However, an examination to 
determine the extent of any such additional problems has not 
been conducted.  Indeed, the veteran has never undergone a VA 
examination.  

Furthermore, when, as here, the original rating assigned is 
appealed and the veteran has claimed that the severity of his 
service-connected disability increased during the pendency of 
the appeal, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Therefore, the Board finds the record on appeal insufficient 
to address the issues raised regarding the extent of the 
veteran's service-connected disorder or any inextricably 
intertwined autoimmune condition.  Consequently, this case is 
REMANDED for the following actions:

1.  The RO should, with the veteran's 
consent, contact Dr. Ronald A. Katz and 
obtain all treatment records that are not 
already on file, including copies of the 
photographs referred to in Dr. Katz' 
March 1997 letter, if feasible.  The 
veteran should also be allowed to 
supplement the record on appeal.  
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the veteran should be 
afforded examination(s) in order to 
determine the extent of disability caused 
by vitiligo.  Medical findings and 
opinions necessary to apply pertinent 
rating criteria should be set forth in 
detail, including an opinion as to the 
extent of discoloration/deformity.  
Photographs should be taken.  The entire 
claims folder should be reviewed, 
including records obtained pursuant to 
the action sought above, and an opinion 
should be given as to whether the veteran 
experiences any additional symptoms due 
to service-connected disability, 
including any underlying systemic 
autoimmune problems.  

All indicated tests should be conducted 
so that such an opinion may be given.  
All manifestations of any such problems 
should be set forth in sufficient detail 
so that applicable rating criteria may be 
applied.

3.  The RO should review the claim.  
Consideration should be given to whether 
rating criteria beyond those set forth in 
Diagnostic Code 7800 should be applied, 
and if so, whether any separate 
compensable disability rating is 
warranted for manifestations other than 
disfigurement.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

